DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 reads “An imaging unit” [line 2] where it is clear this was intended to read “an imaging unit” instead.
Appropriate correction is required.
Claim Interpretation
In regards to claim 2, the claim reads “wherein the resin tube and the elastic wire are provided by extending to a base end side opposite to a tip end surface of the tip end holder, respectively.” [lines 3-4]. It is clear that this may be interpreted as a product by process limitation, ie. that the resin tube and elastic wire are provided as part of a process where some unknown object is extended to a base end side opposite to a tip and surface of the tip end holder. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “a resin tube that extends from the imaging unit to a base end side opposite to a tip end side” [lines 3-4]. Here, it is unclear if the base end side and tip end side are part of the resin tube or part of another item. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
In regards to claim 1, the claim reads “an elastic wire that has flexibility and flexural rigidity with a tip end disposed outside the imaging element” [lines 5-6]. Here, it is unclear if the tip end is part of the elastic wire or part of another item. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
In regards to claim 1, the claim reads “an elastic wire that has flexibility and flexural rigidity with a tip end disposed outside the imaging element, that is inserted through the resin tube, and that extends along the resin tube” [lines 5-6]. Here, it is unclear if the tip end of the elastic wire or the elastic wire that is “inserted through the resin tube and that extends along the resin tube”. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that it is the elastic wire itself. 
In regards to claim 2, the claim reads “a base end side” [line 3]. Here, it is unclear if this is the same as “a base end side” of the resin tube of claim 1, or if it is a newly recited item. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
In regards to claim 5, the claim reads “the tip end of the elastic wire extends closer to the tip end surface than the imaging element.” 
This could be interpreted to mean that the tip of the elastic wire is closer to the tip end surface than the imaging element is to the tip end surface. This could also be interpreted to mean that the tip end of the elastic wire is closer to the tip end surface than the tip end of the elastic wire is to the imaging element. Therefore, the claim is unclear. 
For the purposes of prosecution, it will be assumed that the former is the case. 
In regards to claim 6, the claim reads “a tip end of the elastic wire” [line 2]. Here, it is unclear if this is the same as the tip end of the elastic wire of claim 1, or if it is a newly recited item. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Iwasaki et al. (US PGPUB 2009/0303619). 
In regards to Claim 1, Iwasaki discloses an endoscope comprising: 
an imaging unit [30, Figs.2, 4] that has a lens [35, or 39, or 42, or 43, Fig.4, para.65, 68, or unlabeled lenses therebetween] and an imaging element [45, Fig.4, para.68]; 
a resin tube [9a, Fig.2, para.60] that extends from the imaging unit to a base [proximal end of 7, Figs.1-2, para.60] end side opposite to a tip end side [distal end of 9a, Fig.2], and that inserts a cable [51, Figs.2, 4, para.69] which is conductively connected to the imaging element therein; and 
an elastic wire [56, Figs.2, 4, para.51] that has flexibility and flexural rigidity [all physical objects have these properties] with a tip end [at 40, Figs.4-5] disposed outside the imaging element, that is inserted through the resin tube, and that extends along the resin tube [Figs.2, 4].
In regards to claim 2, Iwasaki discloses the endoscope according to claim 1, further comprising: 
a tip end holder [24, or a combination of 24 and 25, Figs.2-3] that houses the imaging unit, wherein the resin tube and the elastic wire are provided by extending to a base end side opposite to a tip end surface of the tip end holder, respectively [the resin tube and elastic wire could be provided via a production method that comprises this step. Note that whatever is “extending” is unknown, and could be anything whatsoever. See the claim interpretation section hereinabove.].
In regards to claim 6, Iwasaki discloses the endoscope according to claim 1, wherein a tip end of the elastic wire has higher flexibility than a base end of the elastic wire [para.51; given appropriate external environmental conditions, the shape memory alloy wire would have different flexibilities as desired.]. 
In regards to claim 7, Iwasaki discloses the endoscope according to claim 1, wherein the elastic wire is formed using a shape memory alloy [item 56, para.51; note that though 56 is a shape memory alloy wire, this is a product-by-process limitation as set forth in this claim.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwasaki et al. (US PGPUB 2009/0303619) in view of Banik et al. (US PGPUB 2005/0075538).
In regards to claim 3, Iwasaki discloses the endoscope according to claim 2, 
wherein the tip end holder has a bottomed cylindrical portion [24, Figs.2-3; note that the applicant has not set forth a strict definition of “bottomed cylindrical portion”. This portion is cylindrical, and has a passage therethrough for the imaging unit.] that houses the imaging unit therein [Figs.2-3], and the tip end of the elastic wire is conductively connected to the bottomed cylindrical portion [heat could be conducted from the tip end of the elastic wire to the bottomed cylindrical portion].
However, Iwasaki does not positively disclose that the bottomed cylindrical portion is made of metal. 
Banik teaches an endoscope comprising a tip end holder [1604, Fig.31, para.182] has a bottomed cylindrical portion made of metal [para.182] that houses an imaging unit [para.182] therein. 
Banik teaches that this is done for the purpose of dissipating heat from the imaging unit to prolong its useful lifetime [para.182].
	Therefore it would have been obvious to one having ordinary skill in the art to modify the bottomed cylindrical portion disclosed by Iwasaki to be metal in accordance with the teachings of Banik. This would be done for the purpose taught above. 
	In regards to claim 5, Iwasaki in view of Banik teaches the endoscope according to claim 3, wherein the tip end of the elastic wire extends closer to the tip end surface than the imaging element [Iwasaki: Fig.2].
Allowable Subject Matter
	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope comprising: 
an imaging unit comprising a lens and imaging element, 
a plastic tube extending with the imaging unit at the distal end thereof, and having a proximal end, 
a cable inserted through the plastic tube conductively connected to the imaging element, 
an elastic wire inserted through the plastic tube, a tip of the elastic wire disposed outside the imaging element, 
an imaging unit housing that houses the imaging unit, wherein the plastic tube is disposed in the imaging unit housing, 
the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing. 
Furukawa (USPN 4,989,586) teaches the above except for that the plastic tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing. 
Iwasaki et al. (US PGPUB 2009/0303619) teaches the above except for that the plastic tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing.
Banik et al. (US PGPUB 2005/0075538) teaches the above except for that the tube is plastic, or that the tube is inserted into the imaging unit housing, or that the imaging unit and the tip of the elastic wire are embedded and fixed into binding material that fills the part of the plastic tube within the imaging unit housing.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa (USPN 4,989,586)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795